department of the treasury internal_revenue_service washington d c tax exenpt an government entities owvision number release date date date xxxxxk xxxxxk hxxxxx uniform issue list contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter since we did not explained the facts law and rationale and gave you days to file a protest receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in cade sec_501 donors may not deduct contributions to you under cade sec_170 you must file federal_income_tax ratums on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result ina penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will nofify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions abaut how this determination may affect your state responsibilities and requirements if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exernpt organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax exempt and ‘lvision date date xxxxxx xxxxxk xxxxxk legend a m xxkxxx xxxxx xxxxk xxkxx f xxxxk uo xxxkx y xxxxx dear we have considered your application_for recognition of exemption from federal_income_tax under intemal revenue code sec_501 based cn the information provided we have concluded that you do not qualify for exemption under cade sec_501 the basis for our conclusion is set forth below you were incorporated in m on r you have five directors and one executive director the executive director is the only person not also a director of a a foreign non-profit that supplies you with materials for distribution in the executive director is the only compensated director you state that you will sell mainly bibles cards engagement books movies t-shirts and school products your purpose in selling these materials is bringing people closer to god by distributing religious products in order to facilitate the sales of these materials you maintain catalogs of merchandise those catalogs contain activities books address books bookmarks ar stickers coloring books finger puppets greeting cards interactive books journals minibooks pocket cards schoo labels stickers t-shirts videos dvd's and writing papers all of your catalog products are based around a cast of characters created by a the catalogs do not contain bibles xxxxxk you will pay seven percent of the billing of products whose rights belong to a you also plan to make international licensing contracts claiming fifty percent of royalties paid thereunder for yourself and transferring the other fitty percent to a __anticipate s out of tin total income will be from sales of your your projected finances for you expect that u out of v in total income will be fram sales of your religious products for religious products your most recent financial statement shows that around percent of your total income will go towards the cost af goods sold you estimate that between four and ten percent of your gross_profits will be reinvested in the organization you also plan to donate about five percent of your religious materials to certain religious organizations the remainder of your income will go towards salaries and other expenses sec_501 of the internal_revenue_code provides an exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 -1 c of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the gode the organization must be ons that is both organized and operated for one or more of the purposes specified in that section thus an organization that fails to meet either the organizational or operational_test is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt_activities specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose seotion -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization section big_number -1 i of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest therefore to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests inc v u s 326_us_279 holds that the better business bureau of washington d c presenes of a single non-exempt purpose if substantial in nature will preciude exemption regardless of the number or importance of statutorily exempt purposes in 285_f2d_800 the court of claims considered whether the sale of religious literature was incidental to the stated purpose of stimulating growth in sunday schools in the united_states or vice versa the organization in that case consistently spent between three and five percent of its yearly accumiulated profit on actual xxxkkk v commissioner 71_tc_661 the tax_court ious education the court found that the organization was primarily engaged in the sale of religious literature and that its purpose of stimulating sunday schocl growth was incidental to that commercial activity as a result the court held that the organization was not entitled to exemption in christian manner intemational inc considered whether an organization whose stated purposes were inter alia to teach and promulgate the gospel of jesus christ to develop and maintain a christian seminar center and international headquarters to make direct application of the corporation's funds in the aid and assistance of those considered to be in need or infirm to contribute to institutions which seek to evangelize and disciple to provide scholarships or other assistance for worthy and indigent students to share by media presentation the claims of the gospel of jesus christ was exempt for income_tax under sec_501 of the code the organization sold religious materials and conducted ministries based on those materials but the ministries were only conducted by request of interested parties and more emphasis was placed on the creation of materials the court found that the organization's primary activity was the publication and sale of books written by its founder which were religiously inspired and oriented but were sold commercially the court concluded that the organization was not exempt under sec_501 of the code because it engaged in impermissible private benefit to its founder in revrul_68_306 c b an organization that primarily published a newspaper containing news articles and editorials relating to religion was held fo qualify for exemption the organization in question was not operated in a commercial manner the newspaper was distributed on a subscription basis but the income from subscription sales did not cover the cost of the newspaper as such the organization relied on contributions for its continued operation furthermore nione of the organization's earings inured to the benefit of any private_shareholder_or_individual you are operated in a manner similar to that of the organization in scripture press you donate only five percent of your religious materials the remaining percent are sold at a profit you do not conduct any other activities therefore although the religious material that you sell may incidentally promote spirituality your primary activity is the sale of these materials such sales cannot be meaningfully distinguished from commercial sales of religious materials and do not constitute an exempt_function you are also operated in a manner similar to the organization in christian manner the organization in that case focused primarily on the sale of literature and materials created by its founder this resulted in impermissible private benefit to the founder similarly your catalogs offer items for sale that are the creations of a and a receives payments from you based directly on the amount of those items that you sell thus this arrangement results in impermissible private benefit to a accordingly you have failed to demonstrate that you are operated exclusively for exempt purposes see better business sureau supra your operations are distinguishable from the organization described in revrul_68_306 that organization is not operated in a commercial manner in contrast you sell items at a profit and you reinvest four to ten percent of your profit in your business that organization depended on contributions to maintain operations blut you need only the profit from the items that you seli to remain viable finally none of that organization's earings inured to the benefit of any private_shareholder_or_individual your net_earnings may not inure to the benefit of any private xxkkkk shareholder or individual however your sales of a’s intellectual_property and the royalty payments resulting from those sales amount to impermissible private benefit in this way you do not fit within the description of an exempt_organization that conducts religious publishing provided by revrul_68_306 accordingly you do not qualify for exemption as an organization described in section c of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penatties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains ail the ralevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolted to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power of attomey form_2848 power of atlomey and declaration of representative if you have not already done for more information about representation see publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at waws irs gov forme and publications ifyou do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust avallable administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action tf we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting decuments to this address ‘you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if xxx if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
